El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Los hechos declarados probados y la conclusión a que llegó la corte inferior son los siguientes:
“1. Que la demandante es una asociación sin fines pecuniarios constituida de acuerdo con las leyes de Puerto Rico y con capacidad para demandar y ser demandada; 2. Que la referida asociación por concesión del municipio de Ponee poseía realmente hasta el día 28 de enero de 1919 un solar ubicado en la ciudad de Ponce, con frente por el Sur a la calle de la Villa; por el Este con la prolongación de la calle del <£25 de Enero,” abierta recientemente; por el Norte con solares del municipio y por el Oeste con la calle “ Industrial,b conteniendo un edificio de madera destinado a escuela llamado “ Es-cuela Industrial de Ganas, ’ ’ y dos ranchones anexos destinados al mismo fin; 3. Que este solar y edificios fueron arrendados por la demandante a la Junta Escolar de Ponce, para ser dedicados a es-cuelas públicas y que a este fin venían dedicados hasta que el De-partamento de Sanidad con motivo de la epidemia de influenza ha-cia el día 26 de noviembre de 1918 tomó posesión de los mismos para *826dedicarlas a hospital; 4. Que al ser desocupado dicho edificio por el Departamento de Sanidad hacia el día 28 de enero de 1919 el Alcalde de Ponce, Rafael Rivera Esbrí, alegando que la demandante había perdido la concesión del solar que le había hecho el munici-pio y que los edificios por lo's términos de la concesión debían pasar a ser propiedad de la ciudad, se introdujo sin la voluntad de la de-mandante ni de la Junta Escolar de Ponce en el referido solar y edificios referidos e instaló en éstos un hospital para la asistencia de enfermos pobres. También aparece probado que “después de haberse incautado el Alcalde de Ponce de la referida propiedad que se deja descrita ha venido desde entonces utilizándose como hospital para los enfermos pobres del municipio, y que el alcalde ha hecho reparaciones y mejoras en los mencionados edificios ascendentes a más de $2,000 incluyendo mano de obra y materiales.” La corte, vista la Ley No. 43 de marzo de 1913, ya citada, y vistos además los artículos 443, 446, 448 y 462 del Código Civil, y la doctrina de la honorable Corte Suprema de Puerto Rico en los casos: Mattey v. Badillo, 21 D. P. R. 171, y Serrano v. Sucesión Santos, 24 D. P. R. 175, es de opinión que debe dictarse en este caso una sentencia declarando que la ley y los hechos están a favor de la demandante, Porto Rico Benevolent Society y en contra de los demandados, Mu-nicipio de Ponce y Rafael Rivera Esbrí, alcalde, y en consecuencia que debe ordenar como ordena la1 restitución a la demandante de su posesión en el solar y edificios objeto de este pleito, y que se descri-birán más adelante; decretando, como por la presente decreta, un injunction contra los demandados, municipio de Ponce y Rafael Rivera Esbrí, alcalde del mismo, sus empleados y agentes para que se abstengan en lo sucesivo de perturbar a la demandante, Porto Rico Benevolent Society en su posesión de la propiedad inmueble que se describe como sigue: ‘Solar ubicado en la ciudad de Ponce con frente por el Sur a la calle de la “Villa,” por el Este con la prolon-gación de la calle de “25 de Enero,” abierta recientemente, por el Norte con solares del municipio y por el Oeste con la calle “Industrial,” conteniendo un edificio de madera destinado a escuela, llamada “Escuela Industrial de Oanas,” y dos ranchones anexos des-tinados al mismo fin. — Apercibidos dichos demandados de que la de-sobediencia del injunction que por la presente se decreta, constituirá desacato a esta Corte. Y se reserva a los demandados cualquier de-recho que tuvieren en lo que se refiere a reparaciones y mejoras he-chas en la propiedad, para que lo ejerciten por la vía y forma co-*827rrespondiente. Todo ello eon imposición de costas a los demanda-dos.”
Los abogados de los apelantes, después de radicar un ale-gato, renunciaron la representación del caso, habiendo com-parecido otro abogado que radicó un alegato adicional.
En el primer alegato se alegan como cometidos los si-guientes errores:
1. La Corte de Distrito de P.onee erró al declarar pro-bado el segundo de los findings que la asociación “Porto Rico Benevolent Society” poseyó el solar y edificios de refe-rencia hasta el día 28 de enero de 1919, que es la época en que se incautó el Municipio de Ponce.
2. La Corte de Distrito de Ponce erró al considerar que al tomar posesión del solar y edificios de referencia, el Al-calde de Ponce, el 28 de enero de 1919, se perturbó con tal incautación la posesión de la asociación demandante, “Porto Rico Benevolent Society,” y ordenar en consecuencia que dicha asociación sea reintegrada en la posesión.
El segundo alegato no contiene señalamientos de error es-pecíficos, pero en él se sugiere que la demanda no determi-naba hechos suficientes para constituir una causa de acción y que la sentencia no está sostenida por la prueba.
En el primer señalamiento los apelantes tratan de de-mostrar que habiendo tomado posesión el Departamento de Sanidad de los edificios en cuestión en noviembre 26 de 1918, la demandante perdió la posesión en esa fecha y habiendo entrado los apelantes en posesión del hospital inmediata-mente después de ser desocupado por las autoridades insu-lares de sanidad en enero 28, tal ocupación por el municipio era una mera continuación en la posesión que tenía el Gro-bierno Insular; que esto aparece no solamente de la prueba sino de la demanda misma, en la cual se alegaba, entre otras cosas, “que el ser desocupado dicho edificio por el Departa-mento de Sanidad hacia el día 28 de enero de 1919,' el Alcalde de Ponce, Rafael Rivera Esbrí, alegando que la'demandante *828había perdido la concesión del solar tine le liabía hecho el municipio y que los edificios por los términos de la concesión debían pasar a ser propiedad de la ciudad, se introdujo, contra la voluntad de la demandante y de la Junta Escolar de Ponce en el referido solar y edificios referidos e instaló en éstos un hospital para la asistencia de enfermos pobres.
.EL razonamiento bajo el segundo señalamiento de error es una repetición del heclio en el primero con ligeros cam-bios. La alegación es que el Departamento de Sanidad, de acuerdo con el artículo 4 de la ley de marzo 9 de 1911 (Com-pilación de los Estatutos Revisados §967), tenía perfecto derecho a tomar posesión de la propiedad en cuestión; que la tenencia así adquirida era una posesión legal con exclu-sión de cualquier posesión, ya civil o natural (constructive) por joarte de la sociedad demandante y que solamente puede utilizarse el interdicto de recobrar cuando está envuelto el hedió de la posesión a diferencia del derecho a dicha po-sesión.
En la demanda jurada se alega que la demandante es la dueña y que hasta enero 28 de 1919 estuvo en posesión de la. propiedad descrita en la demanda.
Contestando a esta alegación en la contestación se dice lo siguiente:
“Negamos específicamente el becbo segundo de la demanda y añadimos en oposición al mismo que tanto el solar de referencia como los edificios en él contenidos son y eran del demandado, Mu-nicipio de Ponce desde hace muchos años, alegando especialmente que la demandante nunca ba tenido derecho alguno en el dominio ni ba sido dueña nunca del solar de referencia y que el demandado es dueño de los edificios contenidos en dicho solar desde hace va-rios años. ’ ’
Es casi innecesário decir que el adverbio “específica-mente” no convierte en negativa específica lo que claramente no es tal negativa.
“Si varios hechos esenciales se alegan conjuntamente en una de-manda jurada, la contestación en la cual se pretende negar estas *829alegaciones en totalidad presentadas conjuntamente, es evasiva y una .admisión de 1a. alegación que de tal modo se trata de negar. Las reglas sobre alegaciones, bajo nuestro sistema, tienen por objeto evi-tar evasivas y exigir la negativa de cada alegación específica becha en una demanda jurada en sustancia y en esencia, y no meramente una negativa de su veracidad absoluta; y siempre que el demandado deje de bacer tal negativa, él admite las alegaciones.” Pomeroy, p. 220, §437.
. Además, también se alega en la demanda que este solar y edificio fueron arrendados por la demandante a la Junta Escolar de Ponce para ser dedicados a escuelas públicas y que a este fin venían dedicados basta que el Departamento de Sanidad, con motivo ele la epidemia de influenza hacia el día 26 de noviembre de 1918, tomó posesión de los mismos para dedicarlos a hospital.
En la contestación se admite expresamente el hecho del arrendamiento a la junta escolar y la incautación por las au-toridades de sanidad en la fecha mencionada, pero se niega que la demandante tuviera algún derecho a hacer tal con-trato de arrendamiento y alega que el municipio tiene el dominio. El hecho es, pues, que la junta escolar poseía como arrendataria de la demandante y que como la posesión del arrendatario es la del arrendador, de aquí se sigue que la demandante estuvo en posesión hasta que fué privada de la misma por el Departamento de Sanidad.
El artículo 4 de la ley para proveer1 a Puerto Pico de una Ley de Sanidad, aprobada en marzo 9 de 1911, al hablar del director de sanidad prescribe que “tendrá facultades para ordenar la traslación, a los sitios que determinare la Junta Insular de Sanidad, de todas las personas que padezcan en-fermedades contagiosas o infecciosas, o cualquier otra do-lencia de propagación rápida en la forma que se prescribiere hasta que el peligro del contagio hubiera desaparecido. Ten-drá. a su cargo la inmediata direecióu e inspección do hospi-tales para el tratamiento de casos sujetos a cuarentena y ten-drá el derecho de convertir c-n hospitales provisionales las *830casas y edificios que se necesitaren, no siendo obstáculo para ello la indemnización que hubiera de pagarse al dueño de la propiedad, debiendo fijarse dicha indemnización en la forma que la ley dispone para esos casos.”
Tales estatutos se interpretan estrictamente y no se per-mite que confieran más derecho que el que ha sido expresa-mente autorizado, o pueda ser necesario para el fin público que se persigue. Neitzel v. Spokane International Railway Co., 36 L. R. A. (N. S.) 522.
Indudablemente que la ley arriba citada solo autoriza la ocupación temporal como medida de emergencia. Unicamente la existencia de tal emergencia podrá justificar la incauta-ción o impedir que la propiedad pase inmediatamente a su dueño por virtud de un procedimiento de esta clase. La in-cautación es una medida “provisional” para solucionar una necesidad momentánea. Todo derecho, condición, servidum-bre o interés que se adquiere por virtud de tal uso termina cuando la emergencia ha cesado; la propiedad vuelve a pa-sar al dueño y si entonces el director de sanidad se negara a desocupar, se convertiría en un mero usurpador. Si él, en tales circunstancias, entregó la propiedad al municipio, lo que no hizo, no vemos cómo podría haber puesto al munici-pio en mejor condición que la que él mismo disfrutaba.
En el caso de Porter v. International Bridge Company, 21 Am. & Eng. Ann. Cases 684, la corte dijo lo siguiente:
“Los primitivos dueños concedieron un derecho de servidumbre a la ciudad. La ciudad había renunciado ese derecho y traspasó la propiedad a terceras personas. Cuando el'derecho fué de tal modo y en realidad abandonado, los derechos de los primitivos dueños vinieron a quedar entonces precisamente como estaban antes de la dedicación. Ellos o sus sucesores en derecho pudieron luego dispo-ner de ella como dueños absolutos y fueron perjudicados por la ocupación en precario del terreno por la compañía de puentes y fe-rrocarriles. Ellos tratan en efecto por medio de esta acción de poner término a tal usurpación continuada a no ser que los usur-padores adquieran su título pagando un precio equitativo.”
*831Véase también la nota al caso de Bell v. Mattoon Waterworks Co., 19 Am. Cases 155; Markham v. Brown, 92 Am. Dec. 73; Jessop v. Loucks, 55 Pa. 350; Marietta Chair Co. v. Henderson, 21 Ga. 399.
Pero no solamente se puso el municipio en el lugar de las autoridades sanitarias. El alcalde, sin alegar siquiera ninguna facultad conferida por el estatuto y después de ce-rrado el hospital provisional, simplemente procedió a incau-tarse de los edificios desocupados'y abandonados por el De-partamento de Sanidad. El municipio no tenía más derecho ni autoridad para hacer esto en la forma en que lo hizo que el que tendría cualquier médico en ejercicio que necesitare un sanatorio particular para atender a sus enfermos. En vista de las circunstancias no estamos dispuestos a entrar en discusiones sobre distinciones sutiles entre la posesión y el derecho a la posesión en procedimientos de la clase a que ha recurrido la demandante en este caso.
La teoría sustentada en el alegato adicional respecto a la supuesta falta de hechos es que la demanda no alega la ratificación o aprobación por el concejo municipal de la ac-ción tomada por el alcalde y que tal acción parece estar fuera de sus atribuciones (ultra vires). Este argumento,no es muy compatible con la alegación que en el mismo alegato se liaee de que el alcaide actuó a nombre del municipio, tratando de poner en vig*or la cancelación de la primitiva concesión hecha por el municipio a la demandante, y que la demandante esta impedida por sus actos de poder negar el alegado derecho del municipio. La alegación es también incompatible con la actitud de los apelantes en cuanto a otras cosas qne no es necesario nombrar y qne se discuten en otras partes del mismo alegato. Es, asimismo contraria a la teoría de la defensa como consta en la contestación y a la teoría por virtud de la cual el caso fué juzgado en la corte inferior. Es ley muy conocida que un apelante no puede asumir en apelación una actitud qne sea incompatible con la asumida en la corte inferior. Será bastante con decir que el municipio compareció *832y se defendió en la acción contra él establecida y qne las ad-misiones contenidas en la contestación subsanaron cuales-quiera defectos de qne pudiera adolecer la demanda en este sentido.
El razonamiento relativo a la suficiencia de la prueba en tanto no quede resuelto por lo que ya liemos dicho envuelve una discusión de la alegada cancelación de la concesión original arriba citada, pasando entonces a discutir la validez del título por virtud del cual reclama la demandante, y no requiere seria consideración en un procedimiento de esta naturaleza.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia a/pélada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.